Exhibit 10(a)
hlogo.jpg [hlogo.jpg]







The Directors
Western Power Distribution (South West) plc
Avonbank
Feeder Road
Bristol
BS2 0TB




Date: 10th October 2016


Dear Sirs


In accordance with arrangements recently agreed between us, we hereby set out in
this letter (the "Facility Letter") the terms and conditions upon which we,
Svenska Handelsbanken AB (publ) (the "Bank"), are prepared to make available an
uncommitted money market facility (the "Facility") to you, Western Power
Distribution (South West) plc , Company Number 2366894 (the "Borrower")


This Facility Letter is open for acceptance within 30 days of the date hereof or
such later date as the Bank shall agree after which it shall expire.


This Facility Letter supersedes all prior agreements, arrangements or
correspondence between the Bank and the Borrower in relation to the Facility.


The principal terms on which the Facility is made available are set out in
Clause 1.1, subject to the terms and conditions contained in the remainder of
this Facility Letter.


1.1
Outline Terms



• Amount & Type of Facility:
£50,000,000 (fifty million pounds sterling) money market facility.
 
•
Arrangement Fee £15,000 payable on signing this Facility Letter.
 
•
Annual Fee £7,500 payable yearly in advance with effect from 1st September 2017
 
•
Breakage Fee £300 payable on the date a Drawing or any part thereof is repaid or
prepaid other than on the relevant Maturity Date.
 
•
Break Costs (if applicable).



Svenska Handelsbanken AB (publ)
 
Telephone 0117 302 0080
66 Queens Square
 
Fax 0117 302 0077
Bristol
 
www.handelsbanken.co.uk/bristolqueensquare
BS1 4JP
 
SWIFT HANDGB22
 
 
 
Handelsbanken is the trading name of Svenska Handelsbanken AB (publ). Registered
Office: Svenska Handelsbanken AB (publ), 3 Thomas More Square, London, E1W 1WY.
Registered in England and Wales No, BR 000589. Incorporated in Sweden with
limited liability. Registered in Sweden No, 502007-7862. Head Office in
Stockholm. Authorised by the Swedish Financial Supervisory Authority
(Finansinspektionen) and the Prudential Regulation Authority and subject to
limited regulation by the Financial Conduct Authority and Prudential Regulation
Authority. Details about the extent of our authorisation and regulation by the
Prudential Regulation Authority, and regulation by the Financial Conduct
Authority are available from us on request.



• Review Date:
On or around 31st August annually.
• Specified Purpose
General business purposes.



1.2
Definitions and Interpretation



Unless defined elsewhere the definitions which shall apply to the Facility
Letter are contained in Schedule 2.


2
The Facility



The Borrower may only use the Facility for the Specified Purpose and furthermore
undertakes not to use the Facility for any purpose or in any manner that would
result in a breach by it, or any other person, of any provision of the Bribery
Act 2010.


3
Conditions Precedent



3.1
The Facility shall be available for use by the Borrower only when the Bank (i)
shall have received, to its satisfaction as to their form and substance, the
documents and evidence set out in Schedule 1 and (ii) is satisfied that the
other conditions detailed in Schedule 1 have been satisfied.



3.2
The Conditions Precedent set out in Schedule 1 are for the sole benefit of the
Bank, and the Bank may in its sole and absolute discretion make the Facility, or
a part thereof, available notwithstanding that one or more of such conditions
have not been fulfilled on terms that such condition or conditions shall be
fulfilled within such period or periods thereafter as the Bank shall determine
unless the Bank shall otherwise agree to waive such condition or conditions in
its sole and absolute discretion.



4
Utilisation, Availability and Termination



4.1
Utilisation of the Facility ("Facility Utilisation") will be calculated as the
aggregate value of outstanding Drawings.



4.2
Facility Utilisation at any time shall not exceed the Limit and the Bank is not
obliged to allow or continue to allow any utilisation in excess of the Limit.



4.3
The Facility is uncommitted and shall remain available to the Borrower until
further notice but shall be subject to cancellation at any time by either the
Bank or the Borrower giving written notice to the other. In the event of such
cancellation no further Drawings shall be made available and the Bank will be
entitled to require the Borrower to immediately repay all Drawings in accordance
with the provisions of Clause 5.5.



4.4
The Bank shall review the Facility on each Review Date and may contact you to
discuss your future requirements. Whenever we review the Facility, we may charge
you a renewal fee.



4.5
All sums outstanding under the Facility together with interest thereon, and any
fees, costs, charges and expenses payable hereunder shall be repayable upon
demand at all times.



5
Drawings



5.1
Borrowings by way of drawings shall be permitted at the Bank's discretion
(together the "Drawings" each a "Drawing").



5.2
Each Drawing shall be for an amount, a period and at an interest rate, all to be
mutually agreed at the time of each such Drawing, such period to expire no later
than the next Quarter Day unless otherwise agreed by the Bank.



5.3
Interest on Drawings shall be payable by the Borrower in full in immediately
available funds, on the relevant Maturity Date and on any date that a Drawing is
renewed for a further period pursuant to Clause 5.4.





5.4
Each Drawing shall be repaid in full by the Borrower on the relevant Maturity
Date unless the Bank, in its sole discretion, shall agree to renew any such
Drawing for a further period in which case the Maturity Date for such Drawing
shall be extended accordingly.



5.5
Notwithstanding any other term of this Facility Letter each Drawing together
with interest thereon, and any fees, costs, charges and expenses payable
hereunder shall be repayable upon demand and in the event that the Facility is
cancelled or demand is made by the Bank, the Bank shall be entitled at the cost
of the Borrower to break any interest period that may be applicable to a Drawing
and the Borrower shall pay to the Bank the Breakage Fee and all Break Costs
arising as a result thereof together with accrued interest. In the event that
the Bank shall exercise such right all Drawings outstanding shall thereafter be
fixed for such interest periods as shall be determined by the Bank in its sole
and absolute discretion.



5.6
If there is a repayment, prepayment or recovery of all or any part of a Drawing
other than on the relevant Maturity Date, then the Borrower will pay to the Bank
on demand an amount equal to the Break Costs together with the Breakage Fee and
the Borrower indemnifies the Bank against any other costs, liabilities or
expenses incurred by the Bank in connection with that early repayment,
prepayment or recovery.



5.7
Any notice of prepayment under this Facility Letter shall be irrevocable and the
provisions of this Clause 5 shall apply to any prepayment.



5.8
If the prepayment sum is received by the Bank after 10 am then the Bank may
treat such prepayment as if it had been received on the next Business Day. Any
prepayment must be accompanied by any Breakage Fee and all Break Costs arising
as a result thereof together with accrued interest.



6
Fees



6.1
In consideration of the Bank making the Facility available hereunder the
Borrower shall pay to the Bank, the Bank's Fees which if not previously paid
shall be deducted from any Drawing made hereunder. Any fees as set out in Clause
1.1 not due on first utilisation shall be debited to the Borrower’s account and
be payable in advance at the time or times and in the manner set out in Clause
1.1.



6.2
In the event that the level of administration undertaken by the Bank in
connection with the operation and monitoring of the Facility shall in the
opinion of the Bank have increased or be likely to increase from that envisaged
by the Bank when the Facility was originally agreed then the Bank shall have the
right to charge the Borrower an Administration Fee.



7
Increased Costs and Default Interest



7.1
The Borrower shall, within three Business Days of a demand by the Bank, pay the
Bank the amount of any Increased Costs incurred by the Bank as a result of (i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law, regulation or directive (whether or not having the
force of law) or (ii) compliance with any law, regulation or directive (whether
or not having the force of law) made after the date of this Facility Letter.



7.2
In this Facility Letter "Increased Costs" means:



7.2.1
a reduction in the rate of return from the Facility or on the Bank’s overall
capital;



7.2.2
an additional or increased cost; or



7.2.3
a reduction of any amount due and payable under this Facility Letter,



which is incurred or suffered by the Bank to the extent that it is attributable
to the Bank having entered into this Facility Letter or funding or performing
its obligations under this Facility Letter.




7.3
The Bank prior to making a claim pursuant to Clause 7.1 above shall notify the
Borrower of the event giving rise to the claim and shall, as soon as practicable
after a demand by the Borrower, provide a certificate confirming the amount of
its Increased Costs.



7.4
If the Borrower shall fail to pay any sum due hereunder or under the judgement
of any court in connection herewith on the due date therefor, then as a separate
obligation the Borrower shall pay to the Bank interest at the Default Rate on
any such sum due to the Bank up to the date on which such sum is repaid and any
other amounts outstanding under this Facility Letter have been paid in full.
Interest shall be payable at the rate both before and after demand, court decree
or judgment on such dates advised by the Bank to the Borrower any such interest
which is not paid when due shall be added to the overdue sum and itself bear
interest accordingly.



7.5
The Bank's certificate as to the amounts due pursuant to this Clause 7 shall be
final and conclusive, save for manifest error.



8
Financial Information



The Borrower shall forthwith provide to the Bank such financial information as
the Bank may request from time to time including, but not limited to the
Financial Statements of the Borrower within 180 days of the end of each
financial year.


9
Payments, Calculations and Tax Indemnity



9.1
All interest shall accrue from day to day and be calculated on the basis of the
actual number of days elapsed within a year of 365 days.



9.2
All sums payable by the Borrower to the Bank shall be paid without deduction for
or on account of any set-off or counter-claim and free and clear of any
deduction or withholding of any nature (including taxation) unless such a
deduction or withholding is required by law.



9.3
If any amount is required by law to be deducted or withheld from any sum payable
hereunder then the Borrower shall pay such an additional amount as will ensure
that, after the making of such deduction or withholding, the Bank shall receive
a net sum equal to the sums which the Bank would have received had no such
deduction or withholding been required to be made.



9.4
The Borrower shall (within three Business Days of demand by the Bank) pay to the
Bank an amount equal to the loss, liability or cost which the Bank determines
will be or has been (directly or indirectly) suffered for or on account of Tax
by the Bank in respect of the Facility Letter.



9.5
Clause 9.4 above shall not apply:



9.5.1
with respect to any Tax assessed on the Bank under the law of the jurisdiction
in which the Bank is incorporated or, if different, the jurisdiction (or
jurisdictions) in which the Bank is treated as resident for tax purposes, if
that Tax is imposed on or calculated by reference to the net income received or
receivable (but not any sum deemed to be received or receivable) by the Bank; or



9.5.2
to the extent a loss, liability or cost is compensated for by an increased
payment under Clause 9.3.



9.6
If the Bank makes (or intends to make) a claim under Clause 9.4 above, it shall
notify the Borrower as soon as is reasonably practicable of the event which has
caused (or will cause) that claim, however, the Bank’s entitlement to exercise
its rights under Clause 9.4 above is not conditional on such notification being
made in accordance with this Clause 9.6.



9.7
For the purposes of Clauses 9.4 and 9.5:



"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).


10
Security



The Facility will be secured by any security which the Bank may in the future
obtain.


11
Set-Off



11.1
In addition to any other rights to which it may be entitled the Bank may retain,
set off or appropriate any credit balances in name of the Borrower (whether
current or not yet due) against the Borrower’s obligations to the Bank under
this Facility Letter. The Bank may exercise any of these rights without prior
notice both before and after demand and in so doing may convert to sterling at
the prevailing market rate of exchange any balance which is in a currency other
than sterling.



11.2
Nothing expressed or implied in this Facility Letter or any other document in
connection herewith shall be regarded as in any way negating or affecting any
right which the Bank may have under applicable law to apply any credit balances
to which the Borrower is entitled on any account of the Borrower in or towards
satisfaction of any sum due from the Borrower hereunder.



12
Severance



If at any time any one or more of the provisions of this Facility Letter is or
becomes invalid, illegal or unenforceable for any reason whatsoever, the
validity, legality and enforceability of the remaining provisions hereof shall
not thereby be affected, reduced or impaired in any way.


13
Remedies, Waivers, Amendments and Consents



13.1
No failure on the part of the Bank to exercise, and no delay on its part in
exercising, any right or remedy under this Facility Letter will operate as a
waiver thereof, nor will any single or partial exercise of any right or remedy
preclude any other or further exercise thereof or the exercise of any other
right or remedy. The rights and remedies provided in this Facility Letter are
cumulative and not exclusive of any rights or remedies provided by law or
otherwise.



13.2
Save to the extent expressly provided to the contrary in this Facility Letter a
person who is not a party to this Facility Letter may not enforce any of its
terms under the Contracts (Rights of Third Parties) Act 1999.



14
Assignment and Transferability



14.1
The Borrower may not assign, transfer or otherwise dispose of all or any part of
its rights, benefits or obligations under this Facility Letter.



14.2
Subject to clause 14.3 below, the Bank may, with the prior written consent of
the Borrower (such consent not to be unreasonably withheld or delayed) at any
time and its own cost assign, novate or transfer all or any part of its rights,
benefits and obligations under this Facility Letter or grant participations
therein to any one or more banks or financial institutions and the Borrower and
any other party to this Facility Letter hereby agree to execute any documents
required to enable the Bank so to do (provided that the Borrower and any such
other party shall neither be required thereby to pay any greater amount to
satisfy its obligations hereunder nor be responsible for any legal or statutory
costs or duties arising therefrom) and the Borrower and any other party to this
Facility Letter further agrees that the Bank may disclose any information to any
such bank or financial institution for said purpose.



14.3
The consent of the Borrower will be deemed to have been given if:



14.3.1
the transfer is to an Affiliate of the Bank;



14.3.2
a breach of the Borrower’s obligations has occurred and is continuing; or



14.3.3
within 10 Business Days of receipt by the Borrower of a written application for
consent, it has not been expressly refused, provided, in each case, that at the
time of the proposed transfer no deduction or withholding would be required by
law in respect of any payment to the transferee at such time to the extent that
no deduction or withholding would have been required in respect of a payment to
the Bank.



15
Costs and Expenses



15.1
The Borrower agrees that the costs and expenses, including legal fees,
disbursements registration fees and value added tax thereon, incurred by the
Bank in connection with the preparation, negotiation, execution and registration
of this Facility Letter, and any other documents required in connection with the
Facility shall be for the Borrower’s account and the Borrower hereby indemnifies
the Bank in respect of payment thereof.



15.2
The Borrower further undertakes to reimburse and indemnify the Bank for any and
all costs, interest, charges and expenses incurred by the Bank, as well after as
before judgement, in connection with preserving, enforcing or seeking to
preserve or enforce its rights in respect of this Facility Letter or any
amendment thereto, or in connection with the granting of any approvals or
consents hereunder.



16
Notices



16.1
Each notice or other communication to be given under this Facility Letter shall
be given in writing in English and, unless otherwise provided, shall be made by
hand, fax or letter. For the avoidance of doubt, notices shall not be validly
served by e-mail.



Any notice or other communication to be given by one party to another under this
Facility Letter shall (unless one party has by no less than 5 Business Days'
notice to the other party specified another address) and shall be given:-


16.1.1
in the case of the Borrower to its registered office; and



16.1.2
in the case of the Bank to the address detailed above.



16.2
Any notice or other communication given by any party shall be deemed to have
been received:



16.2.1
in the case of a notice given by hand, at the time of day of actual delivery; or



16.2.2
if sent by fax, with a confirmed receipt of transmission from the receiving
machine, on the day on which it is transmitted; or



16.2.3
if posted, by 10 am on the second Business Day following the day on which it was
despatched by first class mail postage prepaid,



provided that a notice given in accordance with the above but received on a day
which is not a Business Day or after normal business hours in the place of
receipt shall be deemed to have been received on the next Business Day.


17
Governing Law



This Facility Letter shall be governed by and construed in accordance with the
laws of England and Wales.








--------------------------------------------------------------------------------





If you are in agreement with the aforesaid provisions, please sign and return
the enclosed copy of this Facility Letter, as your acceptance of the terms and
conditions set out herein.


Yours faithfully
For and on behalf of
SVENSKA HANDELSBANKEN AB (publ)








Authorised
Signatory                                                                      Authorised
Signatory










The Borrower hereby confirms and accepts the above mentioned terms and
conditions contained in this Facility Letter and the following Schedules.


Signed for and on behalf of the Borrower


Authorised
Signatory                                                                      Authorised
Signatory






.............................................
Date






--------------------------------------------------------------------------------





Schedule 1 – Conditions Precedent


1
A copy of this Facility Letter signed by duly authorised officials accepting on
behalf of the Borrower or the terms and conditions set out herein;



2
A Bank Mandate duly completed by or on behalf of the Borrower, together with
such other documents as the Bank shall require to complete its account opening
formalities and to ensure compliance with money laundering obligations;



3
Such form of mandate or authority as the officers of the Borrower may be
empowered to issue to bankers concerning the negotiation of any money market
utilisation under this Facility Letter on behalf of the Borrower and to sign
and/or endorse any documents required under or in connection with this Facility
Letter on behalf of the Borrower;



4
A copy of the Borrower’s Certificate of Incorporation;



5
A copy certified as true and accurate by a Director or the Secretary of the
Borrower of a resolution authorising the appropriate officials to act on behalf
of and to bind the Borrower in the acceptance of the terms and conditions of
this Facility Letter and the execution of this Facility Letter any other
necessary supporting documents ancillary thereto; and



6
The Bank's Fees then due.







--------------------------------------------------------------------------------





Schedule 2 – Definitions and Interpretation


"Administration Fee" means an administration fee of such amount or
administration fees of such amounts as shall be determined by the Bank in its
absolute discretion from time to time to fully compensate the Bank for the
additional costs incurred or likely to be incurred by it in the operation and
monitoring of the Facility. Such fee or fees will be payable on the Bank’s first
demand.


"Bank’s Fees" means the Bank’s fees set out in Clause 1.1.


"Break Costs" means the amount (if any) by which:


(a)
the interest which the Bank should have received for the period from the date of
receipt of all or any part of a Drawing or any unpaid sum to the last day of the
current fixed rate period in respect of that Drawing or unpaid sum, had the
principal amount or unpaid sum received been paid on the Maturity Date;



exceeds:


(b)
the amount which that Bank would be able to obtain by placing an amount equal to
the principal amount or unpaid sum received by it on deposit with a leading bank
in the relevant interbank market for a period starting on the Business Day
following receipt or recovery and ending on the relevant Maturity Date



and the provisions of this definition shall apply to each successive interest
period for any unpaid amount or unpaid Drawing.


"Breakage Fee" means the Bank’s breakage administration fee detailed in Clause
1.1.


"Business Day" means a day (other than a Saturday or Sunday) when the branch of
the Bank at which the Borrower's account is located is open for business.


"Default Rate" means the aggregate of (i) the Bank's default interest margin in
force from time to time, currently 2% per annum and (ii) the cost to the Bank of
funding that sum during that period by whatever means it considers appropriate.


"Financial Statements" means audited annual profit and loss account, balance
sheet and cash flow statement for each financial year (consolidated for each
financial year during which any relevant corporate body has a subsidiary)
together with related directors' or members’ reports (as appropriate) and
auditors' reports and the notes attached thereto.


"Limit" means the amount of the Facility set out in Clause 1.1.


"Maturity Date" means the agreed date for repayment of each Drawing.


"Quarter Day" means the Business Day falling on, or, if such day is not a
Business Day the Business Day immediately before, each of 31st March, 30th June,
30th September or 31st December each year or any other quarter day that the Bank
may advise the Borrower in replacement therefor from time to time as a
consequence of a change in the Bank’s internal accounting policies.


"Sterling" and the sign "£" mean the lawful currency of the United Kingdom.


Interpretation


Any reference in this Facility Letter to:






--------------------------------------------------------------------------------




(a)
statutes, statutory provisions and other legislation shall include all
amendments, substitutions, modifications and re-enactments for the time being in
force and shall include any orders, regulations, instruments or other
subordinate legislation made under the relevant legislation.



(b)
"including" shall not be construed as limiting the generality of the words
preceding it;



(c)
any clause, paragraph or schedule shall be construed as a reference to the
clauses in this Facility Letter, the schedules to this Facility Letter and the
paragraphs in such schedules;



(d)
the singular shall include the plural and vice versa and words denoting any
gender shall include all genders and if any party to this Facility Letter
constitutes more than one person all covenants, conditions and obligations shall
be deemed to be given by all such parties on a joint and several basis unless
this Facility Letter specifically provides otherwise;



(e)
this Facility Letter and to any provisions of it or to any other document
referred to in this Facility Letter shall be construed as references to it in
force for the time being and as amended, varied, supplemented, restated,
substituted or novated from time to time;



(f)
a person is to be construed to include references to a corporation, firm,
company, partnership, joint venture, unincorporated body of persons, individual
or any state or any agency of a state, whether or not a separate legal entity;



(g)
any person is to be construed to include that person's assignees or transferees
or successors in title, whether direct or indirect;



(h)
any word or phrase includes all derivations thereof;



(i)
a matter being in the opinion of the Bank or at the Bank's discretion shall be
in the sole opinion of the Bank taking into consideration the Bank's interests
hereunder and in the case of the Bank's discretion it shall be at the Bank's
sole unfettered discretion without taking into consideration other party's
interests.



Clause headings are for ease of reference only and are not to affect the
interpretation of this Facility Letter.






--------------------------------------------------------------------------------





Resolution re Facility Letter




Extract from the Minutes of a Meeting of the Directors


of Western Power Distribution (South West) plc (the 'Company')




"After due consideration of all the circumstances and on being satisfied that it
is for the benefit of the Company and in the interests of the Company for the
purpose of carrying on its business the Company agreed to enter into the
Facility Letter in the form now produced (the "Letter").


It was resolved that the Letter be executed for and on behalf of the Company
either by a Director and its Secretary, or by two Directors.


I hereby certify that the foregoing is a true extract from the Minutes of a
Meeting of the Directors at which (all appropriate interests having been
declared) a quorum entitled to vote was present duly held on
the               day of                              2016 and that a true copy
of the Letter has been retained by the Company.














Secretary                                                                                                                 




